Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent composition claims 1 and 9 require the incorporation of a carbodiimide compound, “the subcomponent of which is inactive to the alkoxysilane compound.”  It is not clear what, in this context, the word “subcomponent” means precisely.  The Specification mentions water repeatedly in connection with the subcomponent as though the term refers perhaps to an impurity present in the carbodiimide material but it is not evident that the term doesn’t embrace other possibilities.  For instance, subcomponent, could also mean a structural attribute within the carbodiimide compound.  If it was Applicants’ intent to simply exclude adventitious moisture, than it is suggested that the language of the claim be modified with an exclusory proviso instead of relying on this indefinite phrase.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 9-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, U.S. Patent Application Publication No. 2019/0292349 in view of Yukutake et al., WO 2021/020540 and Dowden et al., WO 2018/109425.  To the extent that it evolved from a National stage application of the aforementioned international disclosure, U.S. Patent Application Publication No. US 2022/0119619 is believed to have an identical disclosure and is used as a faithful translation of the WIPO document into the English language.  All citation of teaching location will be those for the U.S. publication.
	Ito discloses nearly all aspects of the rejected claims except the presence of a carbodiimide compound.  See the abstract, paragraphs [0027-0032], [0044-0045], [0062], [0117-0122], and [0148].  The quantity of a mixture of aluminum nitride and crushed alumina that constitutes the thermally conductive filler component is characterized in terms of its weight contribution, as opposed to a volume contribution.  Nevertheless, it is the Examiner’s contention that there is undoubtedly overlap between a filled polymer composition where the filler comprises 60-95% by mass of the total and a filled polymer composition where the filler comprises 55-85% by volume of the total, especially where the amount of filler added is coincident with the upper end of the stated weight range as the fillers are considerable more dense than the organic polymers and additives with which they are blended.  Arguendo, even if Applicant somehow disagreed with this position, paragraph [0062] instructs that the amount of filler should be optimized such that the composite has suitable thermal conductivity while not becoming so viscous that producing molded articles is difficult.
	It is, again, conceded that Ito is silent as to the incorporation of a carbodiimide compound.  It is notable however that there are at least several disclosures, of which Yukatake is one, that disclose the employment of aluminum nitride- an essential component of the thermoconductive composition taught by Ito- in a similar capacity, i.e. compositions useful for heat dissipating thermal interface materials.  Yukatake and the others warn that aluminum nitride is susceptible to hydrolysis by environmental moisture causing it to be converted to significantly less thermally conductive aluminum hydroxide and the creation of corrosive ammonia gas as a by-product.  See [0006].  
	Unlike the instant invention, Yukatake addresses the problem of hydrolysis of the aluminum nitride during the operation of an electronic device into which the thermal interface material has been integrated by covering the surface of the aluminum nitride particles with a layer of silica [0009] so as to shield them from exposure.  Other references such as Otsuka et al. US 2022/0135805 instead encapsulate the aluminum nitride particles in an organosiloxane.  As an alternative to modifying/coating the surface of the aluminum nitride particles, which is disadvantageous at least because of the necessity for an additional filler treatment step, the skilled artisan would appreciate that it is also known to add moisture scavengers to the composition.  (In the context of silicone compositions, this is frequently done in condensation-curable systems to preclude premature curing of the polymer.)  Indeed, this constitutes one of a finite number of identified predictable solutions for dealing with the undesired infiltration of moisture into a polymer composition for which the presence of water would be problematic.
	It would be obvious to try any compound documented to have utility as a moisture scavenger, but particularly those previously disclosed as additives in silicone compositions given that the thermally-conductive composition taught by Ito is polysiloxane-based.  In this connection, Dowden identifies bis(trimethylsilyl) carbodiimide as a suitable moisture scavenger on page 28, lines 16 and 17.  Hence, it would have been obvious at the time of the instant invention to have added to the composition taught by Ito bis(trimethylsilyl) carbodiimide with the reasonable expectation that it would serve to prevent the aluminum nitride particle from being hydrolyzed which, in turn, would cause the thermal conductivity of the composition to be reduced.
	As for claim 11, to the extent that the composition realized upon combining the teachings of the aforementioned disclosures closely resembles that which is claimed, it would follow that said composition will be in possession of the claimed maintenance rate.
Allowable Subject Matter
Claims 5-8 and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 10, 2022

/MARC S ZIMMER/Primary Patent Examiner of Art Unit 1765